DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.

 
Status of the Claims
Claims 19-20, 55, 57, 69, 71-73, 76-81, 85-90 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 86, 88 90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, regarding claim 86, the specification does not disclose “wherein the first screen, but not the second screen, further displays additional labeled physiological data.”
Applicant point out to paragraph [0046] for support this limitation. However, paragraph  [0046] disclosed that Shown in FIG. 3 are monitored physiological data 300 that includes current patient monitored values. In this example, pulse oxygen, temperature, blood pressure and heart rate values are monitored and displayed. Such values are communicated to the remote patient monitor 110 are displayed as patient physiological data 302. The displayed values shown in remote patient monitor 110 are a compact or condensed version displayed by the main patient monitor 108.

Claims 88 and 90 are rejected for the same reason as claim 86.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 19-20, 57, 69, 72-73, 76, 78-79  are rejected under 35 U.S.C. 103 as being unpatentable over Ortega (US 5912865) in view of Arcelus (US 6149602), in view of Moon (US 20110066050), in view of Clarysse (US 20140257058).
Regarding claim 19, Ortega disclosed a watch case comprising 
a wrist-wearable device comprising: 
A watch case is arranged with a periphery having a lobe and a recess to cooperate with the human anatomy and ergonomics.  A specially shaped watch case provides a means to couple a wristwatch to a wrist bone. (Abs.)
a heart rate sensor configured to detect a heart rate; 
a first screen configured to display … the heart rate, the heart rate being displayed as a heart rate numeric indicator and 
Optical sensors probe the tissue of the wearer and may be used to detect the pulse and pulse rate.  Thus, ones heart rate may be made available to the wearer via a numeric display on the face of the watch.  (col. 1, line 12-16)
Ortega did not disclose an electrocardiogram (ECG) sensor configured to detect an ECG;
a first screen configured to display the ECG;
Referring to Fig. 1, Arcelus teaches a user-worn electrocardiogram view device wherein The QRS detector finds the R-waves in the electrocardiogram signal and calculates the heart rate from them (Sun, Y. et. al., "Microcontroller-Based Real-Time QRS Detection," Biomedical Instrumentation and Technology 1992; 26:477-484).  This QRS detector routine is activated through the interrupt routine and returns the processed information to the interrupt routine to be displayed.  Referring to FIGS. 9A and 9B, Block 300 computes an activity function based on the first-order backward difference d[n].  If s[n] denotes the current ECG sample. (col. 6, line 53-62) { The QRS detector thus an electrocardiogram (ECG) sensor}
"ECG," "HOLD," "HR," and "SETUP." These functions are shown as boxes on the lower part of the display 10.  (col. 8, line 21-24) {also see Fig. 1 for displaying ECG}
Ortega and Arcelus are considered to be analogous art because they pertain to wearable physiological monitoring device. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate an electrocardiogram (ECG) sensor configured to detect an ECG; a first screen configured to display the ECG for Ortega’s device in order to provide additional physiological information to the user.
Ortega did not disclose a wireless transmitter configured to transmit data indicating the heart rate and the ECG …; and 
an external device comprising: 
a wireless receiver configured to receive the data …; and 
a second screen configured to display a same heart rate numeric indictor and a same  ECG as the heart rate numeric indictor and the ECG displayed by the first screen, respectively.
Moon teaches a body-worn vital sign monitor which is worn on the patient's wrist like a conventional wristwatch (Abs), wherein [0105] The medical professional view screen 126 is designed to have a `look and feel` similar to each area 108 of the GUI on the nursing station computer, as shown in FIG. 15A. This makes it relatively easy for the nurse to interpret information rendered on both the body-worn monitor and remote monitor. The screen 126 features fields for a patient identifier, numerical values for vital signs, a time-dependent ECG waveform with a span of approximately 5 seconds, and icons indicating battery life, wireless 
Ortega and Moon are considered to be analogous art because they pertain to wearable physiological monitoring device. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a wireless transmitter configured to transmit data indicating the heart rate and the ECG …; and an external device comprising: a wireless receiver configured to receive the data …; and a second screen configured to display a same heart rate numeric indictor and a same  ECG as the heart rate numeric indictor and the ECG displayed by the first screen, respectively for Ortega’s device so that the data could be remotely monitored. 
Ortega did not disclose a cloud based network;
Clarysse teaches a physiological sensing system wherein [0066] In other embodiments, the smartphone and/or the one or more devices described herein may not be equipped with an operating system. For example, the smartphone and/or the devices may be connected to a cloud computing or communication network. In such a configuration, all or some of the communication and operation of system components may take place via the cloud rather than locally.
Ortega and Clarysse are considered to be analogous art because they pertain to physiological monitoring device. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a cloud based network for Ortega’s device in order to utilize existing infrastructure.

an oximetry sensor configured to detect a blood oxygenation, 
wherein the first screen is further configured to display a numeric indicator of the blood oxygenation, 
wherein the data indicating the heart rate and the ECG further indicates the blood oxygenation, and wherein the second screen is further configured to display the blood oxygenation.
Moon teaches further [0011] To accomplish this, the invention provides a body-worn monitor that measures a patient's vital signs (e.g. blood pressure, SpO2, heart rate, respiratory rate, and temperature) while simultaneously characterizing their activity state (e.g. resting, walking, convulsing, falling) and posture (upright, supine). { SpO2 thus an oximetry sensor is used to measure a blood oxygenation}
[0105] The medical professional view screen 126 is designed to have a `look and feel` similar to each area 108 of the GUI on the nursing station computer, as shown in FIG. 15A. This makes it relatively easy for the nurse to interpret information rendered on both the body-worn monitor and remote monitor. The screen 126 features fields for a patient identifier, numerical values for vital signs, a time-dependent ECG waveform with a span of approximately 5 seconds
Further Fig. 12B and Fig. 15A shows blood oxygenation level in a numeric form in both devices 198 and remote computer 106.
In the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (e) "Obvious To Try" - Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate an oximetry sensor configured to detect a blood oxygenation, wherein the first screen is further configured to display a numeric indicator of the blood oxygenation, wherein the data indicating the heart rate and the ECG further indicates the blood oxygenation, and wherein the second screen is further configured to display the blood oxygenation for Ortega’s device in order to additional physiological information to the user.
Regarding claim 57, Ortega did not disclose a blood pressure sensor configured to detect a blood pressure,
 wherein the first screen is further configured to display a numeric indicator of the blood pressure, 
wherein the data indicating the heart rate and the ECG further indicates the blood pressure, and wherein the second screen is further configured to display the blood pressure.
Moon teaches further [0011] To accomplish this, the invention provides a body-worn monitor that measures a patient's vital signs (e.g. blood pressure, SpO2, heart rate, respiratory rate, and temperature) while simultaneously characterizing their activity state (e.g. resting, walking, convulsing, falling) and posture (upright, supine). 
[0105] The medical professional view screen 126 is designed to have a `look and feel` similar to each area 108 of the GUI on the nursing station computer, as shown in FIG. 15A. This makes it relatively easy for the nurse to interpret information rendered on both the body-worn numerical values for vital signs, a time-dependent ECG waveform with a span of approximately 5 seconds
Further Fig. 12B and Fig. 15A shows blood pressure level in a numeric form in both devices 198 and remote computer 106.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a blood pressure sensor configured to detect a blood pressure,  wherein the first screen is further configured to display a numeric indicator of the blood pressure, wherein the data indicating the heart rate and the ECG further indicates the blood pressure, and wherein the second screen is further configured to display the blood pressure for Ortega’s device in order to additional physiological information to the user.
Regarding claim 69, the claim is interpreted and rejected as claim 19. {see a watch in the cited Abs.}
Regarding claim 72, the claim is interpreted and rejected as claim 19.
Regarding claim 73, the claim is interpreted and rejected as claim 20.
Regarding claim 76, the claim is interpreted and rejected as claim 69.
Regarding claim 78, the claim is interpreted and rejected as claim 72.
Regarding claim 79, the claim is interpreted and rejected as claim 73.
Further, Clarysse teaches wherein [0066] In other embodiments, the smartphone and/or the one or more devices described herein may not be equipped with an operating system. For example, the smartphone and/or the devices may be connected to a cloud computing or communication network. In such a configuration, all or some of the communication and operation of system components may take place via the cloud rather than locally.
.

 
Claims 55, 80-81 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega (US 5912865) in view of Arcelus (US 6149602), in view of Moon (US 20110066050), in view of Clarysse (US 20140257058), in view of Chou (US 20100191074).
Regarding claim 55, Ortega did not disclose wherein the wrist-wearable device further comprises a processor configured to: generate an alarm by comparing the heart rate or ECG to an alarm limit.
Chou teaches a physiology monitoring system wherein [0081] Alternatively, the alarm signal also can be automatically produced by the system. For example, the processing unit can periodically check the physiological signals transmitted from the biosignal collecting units, which are related to life sign monitoring, such as, units for measuring breath, body temperature, and EKG ( heart rate) so that as the physiological signal, e.g., heart rate, is lower or higher than a preset threshold, the processing unit can automatically generate an alarm signal, for example, a sound, for warning people around the user, or the alarm signal can further be transmitted through the network for notifying a remote monitoring personnel or rescue system.
Ortega and Chou are considered to be analogous art because they pertain to physiological monitoring device. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the wrist-wearable device 
Regarding claim 80, the claim is interpreted and rejected as claim 55.
Regarding claim 81, Ortega did not disclose transmitting, by the wrist-wearable device to the cloud-based network, data indicating the alarm.
First, Chou teaches a physiology monitoring system wherein [0081] Alternatively, the alarm signal also can be automatically produced by the system. For example, the processing unit can periodically check the physiological signals transmitted from the biosignal collecting units, which are related to life sign monitoring, such as, units for measuring breath, body temperature, and EKG ( heart rate) so that as the physiological signal, e.g., heart rate, is lower or higher than a preset threshold, the processing unit can automatically generate an alarm signal, for example, a sound, for warning people around the user, or the alarm signal can further be transmitted through the network for notifying a remote monitoring personnel or rescue system.
Second, Clarysse teaches a physiological sensing system wherein [0066] In other embodiments, the smartphone and/or the one or more devices described herein may not be equipped with an operating system. For example, the smartphone and/or the devices may be connected to a cloud computing or communication network. In such a configuration, all or some of the communication and operation of system components may take place via the cloud rather than locally.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate transmitting, by the wrist-wearable device to the cloud-based network, data indicating the alarm for Ortega’s device for notifying a remote monitoring personnel or rescue system.


Claims 71, 77 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega (US 5912865) in view of Arcelus (US 6149602), in view of Moon (US 20110066050), in view of Clarysse (US 20140257058), in view of Tran (US 20130172691).
Regarding claim 71, Ortega did not disclose wherein the wrist-wearable device is configured to detect a location of the wrist-wearable device, and wherein the data further indicates the location of the wrist-wearable device.
Tran teaches health monitoring appliance wherein [0195] The wearable appliance has an indoor positioning system and processes these signals to determine a location (e.g., latitude, longitude, and altitude) of the monitor and, presumably, the patient. This location could be plotted on a map by the server, and used to locate a patient during an emergency, e.g. to dispatch an ambulance.
Ortega and Tran are considered to be analogous art because they pertain to physiological monitoring device. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the wrist-wearable device is configured to detect a location of the wrist-wearable device, and wherein the data further indicates the location of the wrist-wearable device for Ortega’s device in order to track location of the user.
Regarding claim 77, the claim is interpreted and rejected as claim 71.



Response to Arguments
Applicant’s arguments with respect to claim(s) 19-20, 55, 57, 69, 71-73, 76-81 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, including newly cited reference Moon (US 20110066050).
There are current no arts rejection to claims 86, 88 and 90.


Allowable Subject Matter
Claims 85, 87, 89 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685